



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Perera, 2018 ONCA 130

DATE: 20180209

DOCKET: C63002

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jayawathe Perera

Appellant

No one appearing for the appellant

Hannah Freeman, for the respondent

Heard: February 5, 2018

On appeal from the conviction entered on October 14, 2016
    and the sentence imposed on October 17, 2016 by Justice John B. McMahon of the Superior
    Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

The appellant, through a communication with Crown counsel, has decided
    to abandon her appeal.

[2]

The appeal is dismissed as abandoned.


